In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-025 CV

____________________


IN RE RANCHERS AND FARMERS MUTUAL INSURANCE COMPANY




Original Proceeding



MEMORANDUM OPINION 
 On January 17, 2007, Ranchers and Farmers Mutual Insurance Company filed this
petition for writ of mandamus.  We received a response from the real parties in interest.  On
April 9, 2007, the relator notified the Court that the underlying case settled and that it no
longer requests mandamus relief from the Court.  Accordingly, this original proceeding is
dismissed without reference to the merits.
	WRIT DISMISSED.
										PER CURIAM
Opinion Delivered April 19, 2007 
Before McKeithen, C.J., Kreger and Horton, JJ.